ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael J. Hoover has committed professional misconduct warranting public discipline, namely, respondent failed to cooperate with the Director’s efforts to monitor court-ordered probation, failed to maintain required trust account books and records, neglected a client matter, failed to return unearned fees to a client, failed to provide an accounting to a client, and failed to cooperate with the Director’s investigation of complaints, in violation of Minn. R. Prof. Conduct 1.3, 1.15(a) and (e), 1.16(d), 3.4, 8.1(a)(3), and 8.4(d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
The Director and respondent have filed a stipulation in which they state that respondent is disabled and recommend that respondent be transferred to disability inactive status and that further proceedings on the petition for disciplinary action be stayed until such time as respondent petitions for reinstatement under Rules 28(d) and 18, RLPR. The parties further recommend that the notice requirements in Rule 26, RLPR, be waived.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael J. Hoover is transferred to disability inactive status effective immediately. Further proceedings on the pending petition for disciplinary action are stayed until such time as respondent petitions for reinstatement under Rules 28(d) and 18, RLPR. The notice requirements of Rule 26, RLPR, are waived.
BY THE COURT:
/s/Paul H. Anderson Associate Justice